Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 1 of 9 PageID #: 11




                        IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF LOUISIANA

                                 LAKE CHARLES DIVISION

                                              :k
RUDY AND JANET ROSTEET,                               CIVIL ACTION NO.
                   Plaintiffs,                *
                                              *       JUDGE JAMES CAIN
VERSUS                                        *
                                              *       MAGISTRATE JUDGE KAY
SAFECO INSURANCE COMPANY                      *
                                              :k
OF OREGON,
                   Defendant.       *
******************************************************************************

                                COMPLAINT FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, come Complainants, Rudy and Janet

Rosteet (hereinafter "Complainants" or "Rosteets"), and file their Complaint against Defendant,

Safeco Insurance Company of Oregon, (hereinafter "Defendant" or "Safeco"), respectfully

averring as follows:

                                        I.         PARTIES

       1.      Made Plaintiffs herein are Rudy and Janet Rosteet, persons of the full age of

majority and residents of the Parish of Calcasieu, State of Louisiana.

       2.      Made Defendant herein is Safeco Insurance Company of Oregon, a foreign

insurance company licensed to do business in the State of Louisiana and the Parish of Calcasieu,

which may be served through its Registered Agent of Service of Process: the Louisiana Secretary

of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 2 of 9 PageID #: 12




                             II.     JURISDICTION AND VENUE

         3.    Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1332 and

1441 because complete diversity of citizenship exists between the parties and because the amount

in controversy is greater than the minimum jurisdictional amount.

         4.    Venue is proper in this Honorable Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claim occurred in this District.

Complainants reside in this District and the Property that is subject to the dispute between

Complainants and Defendant is located in this District.

                                   III.   RELEVANT FACTS

         5.     At all times relevant hereto, Complainants owned the property ("The Property")

located at the following address: 7594 King Court Street, Lake Charles, Louisiana 70607. At all

times relevant hereto, Defendant provided a policy of insurance, Policy Number OF2239941 (the

"Policy"), to Complainants which covered the Property against perils including wind, hail, and

water.

         6.    On August 27, 2020, Hurricane Laura damaged the Complainants' Property

causing significant damage to and throughout the buildings.

         7.    In the near aftermath of the Hurricane, Complainants reported their loss to their

insurer, Safeco Insurance Company of Oregon, and were assigned claim number 043536558-01.

         8.    Upon notification of the loss, Defendant inspected the Property, and provided

estimates on the claim.

         9.    On October 9, 2020, Hurricane Delta further damaged the Property.

         10.   Thereafter, Complainants reported their losses to their insurer, Safeco, but were not

assigned a new claim number.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 3 of 9 PageID #: 13




        11.    Upon notification of the damage, Defendant inspected the Property, and provided

estimates on the damage.

        12.    These estimates, however, grossly underreported the damages to the Property.

        13.    Safeco's inspection of the Property constituted satisfactory proof of loss, as that

term is used in conjunction with Louisiana's bad faith statutes, La. R.S. §§ 22: 1892 and 22: 1973.

        14.    Once Complainants realized Defendant would not adjust their claim fairly, they

hired the independent adjusters of Property Damage Consultants, LLC to inspect the Property and

document their findings.

        15.    On March 25, 2021, they inspected the Property and created a report indicating that

the Property had been damaged by Hurricane Laura and an estimate documenting the following

amounts required for repair and replacement:      1) $104,512.09 in damage to the dwelling, 2)

$89,100.62 in damage to other structures, 3) $875.15 in damage to contents, and 4) $5,955.00 in

damage to additional living expenses.

        16.    On May 21, 2021, a demand for release of unconditional tenders was sent to Safeco,

along with the estimate of Property Damage Consultants, LLC, demonstrating the losses

documented therein.

        17.    Despite receiving this proof of loss, Defendant has yet to tender adequate insurance

proceeds.

       18.     Complainants attempted to recover the remaining amount of their damages from

Defendant to no avail. Defendant has affirmatively stated that they will pay no more.

       19.     Defendant's failure to comply with the terms of its own Policy caused and continues

to cause significant delay to the repair of Complainants' Property.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 4 of 9 PageID #: 14




        20.     Upon information and belief, Defendant purposefully and/or negligently failed to

timely tender proceeds due Complainants after having received satisfactory proof of loss.

        21.     Upon information and belief, Defendant purposefully and/or negligently

misrepresented to Complainants the terms and conditions of the Policy.

        22.     Upon information and belief, Defendant conducted the investigation and claims

handling for Complainants' claim in bad faith.

        23.     Upon information and belief, Defendant manipulated its pricing software to

artificially suppress the cost of repairs below market value and over depreciated the losses.

        24.     Upon information and belief, Defendant purposefully or at least negligently failed

to include adequate overhead and profit in its estimates of damages.

        25.     Complainants have incurred additional expenses in making repairs because

Defendant failed to timely compensate them for their losses under the Policy.

        26.     Complainants incurred professional expenses, including expert and/or attorney's

fees, to determine that Defendant wrongfully failed to adequately/timely pay on their claims under

the Policy.

        27.     Complainants have incurred or may incur additional living expenses as a result of

the damages caused to their Property by Hurricanes Laura and Delta, including those additional

living expenses that may be incurred during the repair of the Property.

                                     IV.      CAUSES OF ACTION

                                A.         Breach of Insurance Contract

        28.     Complainants reallege and re-aver the allegations contained in paragraphs 1-27,

above, as if restated herein.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 5 of 9 PageID #: 15




        29.     Despite having adequate proof of loss, Defendant failed to timely tender adequate

funds under the Policy.

        30.     An insurance contract, the Policy, exists between Complainants and Defendant.

        31.     By purposefully and/or negligently failing to timely tender undisputed insurance

proceeds, Defendant breached the insurance contract.

        32.     By purposefully and/or negligently misrepresenting to Complainants the terms and

conditions of the relevant Policy, Defendant breached the insurance contract.

        33.     By conducting the investigation and claims handling in bad faith, Defendant

breached the insurance contract.

        34.     By manipulating its pricing software to artificially suppress the cost of repairs

below market value, Defendant breached the insurance contract.

        35.     By failing to adequately compensate Complainants for the damages to the Property,

as required by the Policy, Defendant breached the insurance contract.

        36.     Complainants have suffered and continue to suffer damages as a result of these

breaches of the insurance contract.

                                        B.      Bad Faith

        37.     Complainants reallege and re-aver the allegations contained in Paragraphs 1-36,

above, as if restated herein.

        38.    The actions and/or inactions of Defendant in failing to adequately compensate

Complainants for the covered losses under the Policy were arbitrary, capricious, and without

probable cause - as those terms are used in conjunction with La. R.S. §§ 22:1892 and 22:1973,

making Defendant liable for statutory bad faith penalties.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 6 of 9 PageID #: 16




        39.     Under La. R.S. § 22:1973, an insurer owes a good faith duty and fair dealing to an

insured and has an affirmative duty to adjust claims fairly and promptly; failing to pay a claim in

a manner that is arbitrary, capricious or without probable cause is in violation of La. R.S. §

22:1973.

        40.     "[F]ailing to pay the amount of any claim due any person insured by the contract

within sixty days after receipt of satisfactory proof of loss from the claimant when such failure is

arbitrary, capricious, or without probable cause" is considered "bad faith" and is in violation of

La. R.S. § 22: 1973.

        41.     La. R.S. § 22:1892 imposes bad faith penalties on insurers who fail to adequately

pay claims following satisfactory proof of loss within thirty (30) days.

        42.     Defendant is in violation of La. R.S. §§ 22: 1973 and 22: 1892 for failing to provide

Complainants adequate payment in connection with their damages, despite having received

satisfactory proof of loss following its own inspection(s) of the Property and after Complainants

independently provided documentation of the damages and replacement costs needed.

        43.     Defendant's misrepresentation of the terms of the Policy was in bad faith.

        44.     Defendant's failure to pay timely for damages Defendant knew, or should have

known, existed at the time of the initial adjustment of the relevant claims, was in bad faith.

        45.     Upon information and belief, further evidence of Defendant's bad faith will be

revealed through the discovery process.

                                        V.     DAMAGES

        46.     Complainants reallege and re-aver the allegations contained in Paragraphs 1-45,

above, as if restated herein.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 7 of 9 PageID #: 17




       47.     Defendant is liable to Complainants under the following legal theories:

              a. Breach of Contract;

              b. Bad faith claims adjusting practices, including but not limited

                   to, failing to adequately adjust Complainants' claims; failing to

                   timely initiate loss adjustment; misrepresentation of the terms of

                   the applicable insurance Policy; purposeful or negligent under-

                   scoping of damages leading to a failure to pay the relevant

                   claims; purposeful price manipulation leading to a failure to pay

                   the relevant claims; failure to pay timely for damages Safeco

                   knew, or should have known, existed at the time of the original

                   adjustment; failing to timely tender adequate supplemental

                   payment(s), etc.; and

              c. Negligent claims adjusting practices leading to the incurrence of

                   professional fees.

       48.     As a result of Defendant's breaches of contract, bad faith claims adjusting, and

other bad acts, Complainants have incurred the following, non-exclusive damages:

              a. Diminution of the value of the Property;

              b. Actual repair costs;

              c. Consequential Damages;

              d. Penalties delineated in La. R.S. §§ 22:1892 and 22:1973;

              e. Mental anguish; and

              f.   Attorney's fees, other professional fees, and litigation costs

                   associated with the bringing of this action.
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 8 of 9 PageID #: 18




                                  JURY DEMAND

        49. Complainants request a trial by jury.

        WHEREFORE, Complainants, Rudy and Janet Rosteet, pray that, Defendant, Safeco

Insurance Company of Oregon, be served with a copy of this Complaint and be duly cited to appear

and answer the allegations contained therein, and that after expiration of all legal delays and proper

legal proceedings, there be a judgment entered in favor of Complainants, Rudy and Janet Rosteet,

and against Defendant, Safeco Insurance Company of Oregon, in an amount that will fully and

fairly compensate Complainants pursuant to the evidence and in accordance with the law, all sums

with legal interest thereon, from the date of judicial demand until fully paid, for penalties and

attorney fees, for all costs of these proceedings, and for all general and equitable relief.

                                               Respectfully submitted,

                                               Isl Michael G. Hodgkins
                                               VERON, BICE, PALERMO & WILSON, L.L.C.
                                               Michael G. Hodgkins (#20862)
                                               Jere Jay Bice (#18793)
                                               Peyton F. Pawlicki (#37826)
                                               721 Kirby Street (70601)
                                               P.O. Box 2125
                                               Lake Charles, Louisiana 70602
                                               Phone: (337) 310-1600
                                               Fax: (337) 310-1601
                                               E-mail:mgh@veronbice.com
                                                      jay@veronbice.com
                                                       peyton@veronbice.com


                                               Isl Richard P. Voorhies, III
                                               THE VOORHIES LAW FIRM
                                               Richard P. Voorhies III (#30782)
                                               Michael Lonegrass (#28124)
                                               Energy Centre
                                               1100 Poydras St., Suite 2810
                                               New Orleans, Louisiana 70163
Case 2:21-cv-02251-JDC-KK Document 1 Filed 07/29/21 Page 9 of 9 PageID #: 19




                                   Phone: (504) 875-2223
                                   Fax: (504) 875-4882
                                   E-mail:richard@voorhieslaw.com
                                          mike@voorhieslaw.com

                                   ATTORNEYS FOR PLAINTIFFS




PLEASE SERVE:

SAFECO INSURANCE COMPANY OF OREGON
THROUGH ITS AGENT FOR SERVICE:
LOUISIANA SECRETARY OF STATE
8585 Archives A venue
Baton Rouge, Louisiana 70809
